Citation Nr: 9924640	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on part on appeal from a January 1997 rating decision 
by the RO which denied service connection for a left eye 
condition as secondary to service-connected anatomical loss 
of the right eye.  Service connection for a left eye disorder 
was initially denied by the Board in May 1985 on both a 
direct and secondary basis.  In October 1987 and September 
1993, the Board denied applications to reopen the claim for 
service connection for a left eye disorder.  In view of the 
multiple past denials by the Board, the correct issue is now 
whether there is new and material evidence to reopen the 
previously denied claim for service connection for a left eye 
disorder.  The appeal also comes to the Board from a July 
1997 RO decision which denied an application to reopen a 
claim for service connection for a left ear hearing loss.


FINDINGS OF FACT

1.  In September 1993, the Board denied the veteran's 
application to reopen a previously denied claim for service 
connection for a left eye disorder.  The evidence submitted 
since the 1993 Board decision is cumulative and redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

2.  The RO denied service connection for left ear hearing 
loss in December 1974, and the veteran did not timely appeal 
that decision.  Evidence received since the 1974 
determination by the RO is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
since the final 1993 Board decision, and his claim for 
service connection for a left eye disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  Evidence submitted since the final 1974 RO decision is 
not new and material, and the claim for service connection 
for left ear hearing loss is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran had active military service from April 1943 to 
January 1946.  Since the time of service, service connection 
has been in effect for right eye enucleation and a scar of 
the right side of the face.  Service connection was later 
established for a deviated nasal septum, post-traumatic 
stress disorder (PTSD), and residuals of frozen feet.

During service the veteran lost his right eye as a result of 
a shrapnel injury at Anzio Beachhead in April 1944.  No left 
ear hearing loss or left eye defect was noted.  The January 
1946 service separation examination noted his hearing was 
15/15 to whispered voice testing.  His left eye vision was 
20/20.

A January 1948 VA examination noted that the veteran's left 
eye vision was normal.  Testing showed left eye vision of 
20/13.  His hearing was not examined.

In August 1966 the veteran filed a claim for service 
connection for asthma, claimed as secondary to his service-
connected right eye enucleation.  He did not mention any left 
eye or left ear disorder.

In January 1967 the veteran filed a claim for service 
connection for left ear hearing loss, claimed as secondary to 
his service-connected right eye enucleation.  The RO denied 
this claim in March 1968, and the veteran did not appeal.

Treatment records from Ralph E. Stone, M.D., show that he saw 
the veteran in January 1967 when the veteran reported that 4 
nights previously he had had a hissing and blockage in his 
left ear.  He also had some dizziness.  Examination showed no 
air or bone conduction hearing in his left ear.  Two weeks 
later an audiometric examination showed a perfectly dead left 
ear.  The diagnosis was profound sensorineural deafness in 
the left ear due to a vascular accident.  Dr. Stone described 
a poor prognosis.  

The RO again denied service connection for left ear hearing 
loss in December 1974.  The veteran did not appeal that 
decision.

In June 1983 the veteran filed a claim for service connection 
for a left eye condition secondary to his service-connected 
right eye enucleation.  

VA outpatient treatment records from January to June 1983 
note that the veteran had a 14-year history of total deafness 
in the left ear and a 4-year history of non-insulin dependent 
diabetes mellitus for 4 years. On a February 1983 audiometric 
examination he had moderate sensorineural hearing loss in his 
right ear and on examination (and on all subsequently noted 
occasions) he had total left ear deafness.  In February 1983 
there was a diagnosis of early diabetic retinopathy.  In July 
1983 he complained of intermittent blurry and dusty vision.  
Diabetic retinopathy was diagnosed.  Borderline diabetic 
retinopathy of the left eye was again diagnosed in December 
1983 and January 1984.  In February 1984 macular edema of the 
left eye was also reported.  

On a January 1984 VA examination, the veteran had 20/50 
vision in his left eye.  The diagnoses included diabetes 
mellitus.  

Based on all the above-reported evidence, the Board denied 
service connection for a left eye disability in March 1985.

In September 1986 the veteran filed to reopen his claim for 
service connection for a left eye condition.  

VA outpatient treatment records in 1986 primarily show 
treatment for diabetes mellitus and its complications 
including retinopathy.  

The veteran testified at a hearing at the RO in January 1987.  
He said that the loss of his right eye had placed additional 
strain on his left eye and that he had treatment on the non-
service-connected left eye because of the loss of his right 
eye.  

The Board denied an application to reopen a claim for service 
connection for a left eye disorder in October 1987.

The veteran testified at a hearing at the RO in October 1989.  
He said that the loss of his right eye had placed additional 
strain on his left eye.  He questioned the diagnosis of 
diabetes mellitus and whether his left eye problems were 
related to the claimed diabetes mellitus.  

VA diabetes mellitus examinations in February and March 1992 
noted diagnoses of diabetes mellitus, controlled by diet.  

On a March 1992 VA eye examination, the veteran's left eye 
vision was correctable to 20/40.  The diagnoses were early 
cataract of the left eye and metamorphopsia.  

In November 1992 the chief of a VAMC's eye section reviewed 
the veteran's records and stated that it was his opinion that 
the veteran's left eye vision problems were not related to 
the injury to the other side of his face approximately 48 
years earlier nor were they related to the "stress of 
relying solely on his left eye for vision for so many 
years." 

In September 1993 the Board denied the veteran's application 
to reopen his claim for service connection for a visual 
defect of the left eye.  

In conjunction with claims for service connection for PTSD, 
increased ratings for his service-connected right eye 
enucleation and deviated nasal septum, and a temporary total 
convalescent rating, the veteran submitted VA medical 
treatment records from 1991 to 1994 for a variety of medical 
problems including hearing loss, problems with his prosthetic 
right eye, and diabetes mellitus.

On a June 1995 VA eye examination, the assessments were 
history of right eye enucleation secondary to World War II 
injury and early cataract and background diabetic 
retinopathy, stable, in the left eye

An August 1996 VA eye examination pertains to the enucleated 
right eye with prosthesis.

The veteran testified a hearing at the RO in March 1997.  He 
related that he had left eye visual disturbances which he 
attributed to his service-connected right eye enucleation.  

In May 1997 a physician from Glaucoma-Cataract Consultants 
reported a recent examination of the veteran's eyes.  He had 
vision of 20/40 in the left eye.  The impressions were 
possible background diabetic retinopathy, possible idiopathic 
perifoveal telangiectasis of the left eye, and history 
consistent with ocular migraines.

A June 1997 VA audiometric examination shows profound left 
ear deafness.

The veteran testified at a hearing at the RO in November 
1997.  He described left eye symptoms.  He also asserted that 
his sudden left ear hearing loss after service was related to 
the right eye trauma in service.  

A November 1997 VA audiometric examination showed profound 
left ear deafness.

At a February 1998 VA ear examination, the veteran gave a 
history of gradual loss of left ear hearing following a wound 
in service which resulted in loss of his right eye.  The 
examiner noted that the veteran currently had no appreciable 
hearing in his left ear.  It was noted that the previous VA 
audiometric examination did not rule out the possibility of 
an acoustic neuroma.  In March 1998 the examiner reported 
that February 1998 CT scan showed no findings to suggest an 
acoustic neuroma, but there was a small lacunar infarct in 
the left thalamus.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service- connected 
disorder.  38 C.F.R. § 3.310.

The claim for service connection for a left eye disorder and 
applications to reopen the claim were previously denied by 
the Board on a number of occasions, the last time in 
September 1993.  A Board decision is final, with the 
exception that a claim may later be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104.  The claim for service connection for left ear 
hearing loss was denied by the RO in December 1974.  The 
appellant did not file an appeal, and this decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  The question now presented is 
whether new and material evidence has been presented, since 
the 1993 Board decision and the 1974 RO decision, which would 
permit the reopening of the claims.  Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998)

With regard to service connection for the left eye, the 
veteran's representative has cited 38 C.F.R. § 3.383.  That 
regulation does not actually concern establishing service 
connection, but provides that compensation is payable for a 
combination of service-connected and non-service-connected 
disabilities "as if" both disabilities were service-
connected, when there is service-connected blindness in one 
eye and non-service-connected blindness in the other eye.  
The regulation has no applicability to payment of 
compensation in the instant case (let alone establishing 
service connection for a left eye disorder) since, while the 
veteran has service-connected blindness in the right eye, he 
is not blind in the left eye.  As noted, the issue now on 
appeal is whether new and material evidence has been 
submitted since the September 1993 Board decision as required 
to reopen the claim for service connection for a left eye 
disorder.  

The evidence at the time of 1993 Board decision consisted of 
service and post-service medical treatment records and 
statements by the veteran.  The evidence at that time showed 
that veteran had no left eye problems during his 1943-1946 
active duty or prior to the early 1980s.  Since the 1980s 
there have been left eye diagnoses of diabetic retinopathy, 
macular edema, and an early cataract.  The evidence also 
showed that a VA ophthalmologist expressed an opinion that 
left eye problems were not related to the injury in service 
or to the service-connected right eye enucleation.  Since the 
1993 Board decision, there is later medical evidence showing 
ongoing left eye problems, but such medical records do not 
link the current left eye disorder with military service or 
with a service-connected disability including the right eye 
enucleation.  The additional medical records are cumulative 
and redundant, and thus not new evidence.  The additional 
medical records are also not material evidence since they do 
not provide a nexus between the current left eye condition 
and military service or a service-connected disability, and 
the records, by themselves or in connection with earlier 
evidence, are not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 

Since the 1993 Board decision, the veteran has also submitted 
additional written statements and testimony in which he 
reiterated his previously considered assertions concerning 
service connection for a left eye disorder, but such is not 
new evidence.  Reid v. Derwinski, 2 Vet.App. 312 (1992).  
Moreover, his statements, as to the cause of any current left 
eye pathology, are not material evidence to reopen the claim 
since, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Moray 
v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board finds that the evidence received since 
the 1993 Board decision is not new and material.  It follows 
that the claim of service connection for a left eye disorder 
is not reopened.  Consequently, the application to reopen 
this claim must be denied.

The RO denied service connection for left ear hearing loss in 
December 1974. At the time of the 1974 RO decision, the 
evidence showed normal hearing during the veteran's 1943-1946 
active duty and for years thereafter, with the sudden onset 
of profound left ear deafness in 1967 due to a vascular 
accident.  The evidence since the 1974 decision includes 
medical records showing continued left ear deafness, but this 
is not new evidence.  The additional medical records do not 
link the veteran's left ear deafness with service or with an 
established service-connected disorder, and the additional 
records are not material as they, by themselves or in 
connection with prior evidence, are not so significant that 
they must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  The veteran's additional 
statements on this issue, since the 1974 RO decision, are 
cumulative and redundant, not new evidence; and his 
statements on causality are also not material evidence, since 
he is a layman and has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Id.; 
Moray, supra. 

As the veteran has not submitted new and material evidence to 
reopen the claim of service connection for left ear hearing 
loss, the application to reopen this claim must be denied.


ORDER

The application to reopen the claim for service connection 
for a left eye condition is denied.

The application to reopen the claim for service connection 
for left ear hearing loss is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

